DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Su.( US 9232555 B2).

Regarding claim 1, Su teaches A method for a Multi-Universal Subscriber Identity Module (MUSIM) User Equipment (UE) operating in a wireless communication system (Su col 13 lines 23-24 the UE may implement dual SIM dual active , the method comprising:
receiving, by the UE, parameters of a first paging cycle configuration in a first broadcast information from a first network entity and a second paging cycle configuration in a second broadcast information from a second network entity  (Su col 12 lines 34-40 To ensure that operations such as monitoring a GSM paging channel for incoming paging signals do not unnecessarily disrupt LTE operations, control circuitry 42 can, whenever possible, configure the wireless circuitry of UE 106 so that wireless resources are shared between LTE and GSM functions , Su col 13 lines 44-46 timer-based parameters may be received by the UE in an RRC reconfiguration message, Su col 18 lines 41-46  UE may determine whether the first radio should be reinitialized from a configuration associated with the first RAT (e.g., to perform communication or monitoring using the first RAT) to a configuration associated with the second RAT (e.g., to perform communication or monitoring using the second RAT) for a future page decoding of the second RAT); and 
detecting, by the UE, one of,
a collision of a paging occasion of the first paging cycle configuration and a paging occasion of the second paging cycle configuration (Su col 2 lines 32-36 The UE may determine, prior to a sleep time associated with the first RAT, if a scheduled next page decoding of the first RAT ;
a collision of the paging occasion of the first paging cycle configuration and a time-critical information broadcast from the second network entity, and
a collision of a paging occasion of the second paging cycle configuration and a time-critical information broadcast from the first network entity.

Regarding claim 11, Su teaches  A User Equipment (UE) (SU UE 106 in Fig  4) with a Multi-Universal Subscriber Identity Module (MUSIM) operating in a wireless communication system (Su col 13 lines 23-24 the UE may implement dual SIM dual active (DSDA) and/or dual SIM dual standby (DSDS), as desired), the UE comprising:
a processor (Su processor 402 in Fig. 6); and
a memory communicatively coupled to the processor (Su memory 406 in Fig. 4), wherein the memory stores processor-executable instructions (Su col 9 lines 1-3 the UE may implement dual SIM dual active (DSDA) and/or dual SIM dual standby (DSDS), as desired), which on execution, cause the processor to:
receive parameters of a first paging cycle configuration in a first broadcast information from a first network entity and a second paging cycle configuration in a second broadcast information from a second network entity (Su col 12 lines 34-40 To ensure that operations such as monitoring a GSM paging channel for incoming paging signals do not unnecessarily disrupt LTE  , Su col 13 lines 44-46 timer-based parameters may be received by the UE in an RRC reconfiguration message, Su col 18 lines 41-46  UE may determine whether the first radio should be reinitialized from a configuration associated with the first RAT (e.g., to perform communication or monitoring using the first RAT) to a configuration associated with the second RAT (e.g., to perform communication or monitoring using the second RAT) for a future page decoding of the second RAT); and 
detect one of: a collision of a paging occasion of the first paging cycle configuration and a paging occasion of the second paging cycle configuration (Su col 2 lines 32-36 The UE may determine, prior to a sleep time associated with the first RAT, if a scheduled next page decoding of the first RAT conflicts with a page decoding of the second RAT at a first time); a collision of the paging occasion of first paging cycle configuration and a time-critical information broadcast from the second network entity and a collision of the paging occasion of second paging cycle configuration and a time-critical information broadcast from the first network entity.

Regarding claim 20, Su teaches A method of wireless communication at a User Equipment (UE), the method comprising:
To ensure that operations such as monitoring a GSM paging channel for incoming paging signals do not unnecessarily disrupt LTE operations, control circuitry 42 can, whenever possible, configure the wireless circuitry of UE 106 so that wireless resources are shared between LTE and GSM functions , Su col 13 lines 44-46 timer-based parameters may be received by the UE in an RRC reconfiguration message, Su col 18 lines 41-46  UE may determine whether the first radio should be reinitialized from a configuration associated with the first RAT (e.g., to perform communication or monitoring using the first RAT) to a configuration associated with the second RAT (e.g., to perform communication or monitoring using the second RAT) for a future page decoding of the second RAT, wherein the second parameters are received based in part on a Multi-Universal Subscriber Identity Module (MUSIM) of the UE (Su col 13 lines 23-24 the UE may implement dual SIM dual active (DSDA) and/or dual SIM dual standby (DSDS), as desired); and
detecting a paging collision based on the first parameters and the second parameters (Su col 2 lines 32-36 The UE may determine, prior to a sleep time associated with the first RAT, if a scheduled next page decoding of the first RAT conflicts with a page decoding of the , tuning a radio frequency circuitry during a first colliding time slot to monitor a paging occasion of the first paging cycle configuration (Su col 14 lines 17-19 the radio frequency circuitry may be tuned back to LTE and the PDCCH may be monitored until inactivity timer expires, Su col 2 lines 36-37 the UE may perform page decoding of the second RAT at the first time); and
re-tuning the radio frequency circuitry at a second colliding time slot to monitor a paging occasion of the second paging cycle configuration (SU col 2 lines 40-41 the UE may perform page decoding of the first RAT at a later time after the first time).
wherein the paging collision comprises a collision of the first paging cycle configuration and a paging occasion of the second paging cycle configuration (Su col 2 lines 32-36 The UE may determine, prior to a sleep time associated with the first RAT, if a scheduled next page decoding of the first RAT conflicts with a page decoding of the second RAT at a first time) or a collision of the paging occasion of first paging cycle configuration and a time-critical information broadcast from the second network entity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of BANGOLAE et al. (US 20180338281 A1).

Regarding claim 2, Su teaches the method as claimed in claim 1, but does not teach
wherein the parameters comprise at least a paging periodicity and a number of paging message repetitions during a time period over several paging cycles.
In a similar endeavor, BANGOLAE et al. teach
wherein the parameters comprise at least a paging periodicity (BANGOLAE [0111] the eDRX-response communication includes an absolute time reference (Tref); identify an eDRX timer value (TeDRX) to be applied, wherein the TeDRX specifies a duration of an eDRX cycle; and use the Tref and the TeDRX to identify paging occasions (POs) that are to be monitored at the UE, BANGOLAE [0115] a periodic time instant TN, where TN is defined as Tref + N*TeDRX, where N is a non-negative integer)and a monitor a paging occasion (PO) for a paging communication from the MME for at least a predefined period of time... wherein the eDRX-response communication includes a number of normal discontinuous reception (DRX) repetitions (NDRX) and the predefined period of time is defined as NDRX*TDRX, wherein TDRX specifies a duration of a normal DRX cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su by incorporating BANGOLAE et al. paging parameters to arrive at the invention.
The motivation of doing so would have identified the paging occasions to be monitored by the UE.

Regarding claim 12, Su teaches the UE as claimed in claim 11, but does not teach
wherein the parameters comprise at least a paging periodicity and number of paging message repetitions during a time period over several paging cycles.
In a similar endeavor, BANGOLAE et al. teach
wherein the parameters comprise at least a paging periodicity (BANGOLAE [0111] the eDRX-response communication includes an absolute time reference (Tref); identify an eDRX timer value (TeDRX) to be applied, wherein the TeDRX specifies a duration of an eDRX cycle; and use the Tref and the TeDRX to identify paging occasions (POs) that are to be  BANGOLAE [0115] a periodic time instant TN, where TN is defined as Tref + N*TeDRX, where N is a non-negative integer)and a number of paging message repetitions during a time period over several paging cycles (BANGOLAE [0115]-[0116] monitor a paging occasion (PO) for a paging communication from the MME for at least a predefined period of time... wherein the eDRX-response communication includes a number of normal discontinuous reception (DRX) repetitions (NDRX) and the predefined period of time is defined as NDRX*TDRX, wherein TDRX specifies a duration of a normal DRX cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su by incorporating BANGOLAE et al. paging parameters to arrive at the invention.
The motivation of doing so would have identified the paging occasions to be monitored by the UE.


Claims 3-4, 9-10, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of BEALE et al. (US 20210044394 A1).

Regarding claim 3, Su teaches The method as claimed in claim 1, wherein the detecting the collision of the paging occasion of the first paging cycle configuration and the paging occasion of the second paging cycle configuration comprises:
during LTE wakeup on the subframe when CDRX On duration is started, if radio frequency circuitry (e.g., the single radio) is being used by GSM.
Su does not teach
paging time slot calculated according to the first paging cycle configuration and a UE identifier allocated by the first network entity; and 
paging time slot calculated according to the second paging cycle configuration and a UE identifier allocated by the second network entity.
In a similar endeavor, BEALE et al. teach
 paging time slot calculated according to the first paging cycle configuration and a UE identifier allocated by the first network entity (BEALE [0041] Paging signals for a specific UE are transmitted in defined frames (Paging Frames)/sub-frames (Paging Occasions) which for a give UE may be derived from the International Mobile Subscriber Identifier (IMSI) of the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su by incorporating BEALE et al. paging occasion derived from the IMSI by deriving a paging occasion of the first network from the IMSI of the first USIM of the first network and deriving a 
The motivation of doing so would have identified the paging occasions to be monitored by the UE.

Regarding claim 4, the combination of Su and BEALE et al.  teaches the method as claimed in claim 3, further comprises:
tuning, by the UE at a first colliding time slot, a radio frequency circuitry to monitor the paging occasion of the first paging cycle configuration (Su col 14 lines 17-19 the radio frequency circuitry may be tuned back to LTE and the PDCCH may be monitored until inactivity timer expires) while ignoring the paging occasion of the second paging cycle configuration (Su col 2 lines 36-37 the UE may perform page decoding of the second RAT at the first time); and
re-tuning, by the UE at a second colliding time slot, the radio frequency circuitry to monitor the paging occasion of the second paging cycle configuration while ignoring the paging occasion of the first paging cycle configuration (SU col 2 lines 40-41 the UE may perform page decoding of the first RAT at a later time after the first time).

Regarding claim 9, Su teaches the method as claimed in claim 1, wherein the detecting the collision of the paging occasion of the first paging cycle configuration and the time-critical information broadcast from the second network entity comprises:
determining, by the UE, a time slot within a radio frame calculated according to the  first paging cycle configuration allocated by the first network entity matching at least one-time slot within a time window where time-critical information associated with the second network entity is broadcast  (Su (87 during LTE wakeup on the subframe when CDRX On duration is started, if radio frequency circuitry (e.g., the single radio) is being used by GSM); and
prioritizing, by the UE, reception of a paging message in a time slot corresponding to the paging occasion of the first paging cycle configuration (Su col 14 lines 17-19 the radio frequency circuitry may be tuned back to LTE and the PDCCH may be monitored until inactivity timer expires, Su col 2 lines 36-37 the UE may perform page decoding of the second RAT at the first time).
Su does not teach
paging time slot calculated according to the first paging cycle configuration and a UE identifier allocated by the first network entity.
In a similar endeavor, BEALE et al. teach
 paging time slot calculated according to the first paging cycle configuration and a UE identifier allocated by the first network entity (BEALE [0041] Paging signals for a specific UE are transmitted in defined frames (Paging Frames)/sub-frames (Paging Occasions) which for a give UE may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su by incorporating BEALE et al. paging occasion derived from the IMSI by deriving a paging occasion of the first network from the IMSI of the first USIM of the first network to arrive at the invention.
The motivation of doing so would have identified the paging occasions to be monitored by the UE.


Regarding claim 10, Su teaches the method as claimed in claim 1, wherein the detecting the collision of the paging occasion of second paging cycle configuration and the time-critical information broadcast from the first network entity comprises:
determining, by the UE, a time slot within a radio frame calculated according to the second paging cycle configuration allocated by the second network entity matching at least one-time slot within a time window where time-critical information associated with the first network entity is broadcast (obvious form Su (87 during LTE wakeup on the subframe when CDRX On duration is started, if radio frequency circuitry (e.g., the single radio) is being used by GSM); and
prioritizing, by the UE, reception of a paging message in a time slot corresponding to the paging occasion of the second paging cycle configuration (obvious the radio frequency circuitry may be tuned back to LTE and the PDCCH may be monitored until inactivity timer expires, Su col 2 lines 36-37 the UE may perform page decoding of the second RAT at the first time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su. by exchanging the first network entity with the second network entity and exchanging the first paging cycle with the second paging cycle to arrive at the invention.
The motivation of doing so would have received the paging of the second network when the user prioritizes the service offered by the second network.
Su does not teach
paging time slot calculated according to the second paging cycle configuration and a UE identifier allocated by the second network entity.
In a similar endeavor, BEALE et al. teach
paging time slot calculated according to the second paging cycle configuration and a UE identifier allocated by the second network entity (BEALE [0041] Paging signals for a specific UE are transmitted in defined frames (Paging Frames)/sub-frames (Paging Occasions) which for a give UE may be derived from the International Mobile Subscriber Identifier (IMSI) of the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su by incorporating BEALE et al. paging occasion derived from the IMSI by deriving a paging occasion of 
The motivation of doing so would have identified the paging occasions to be monitored by the UE.

Regarding claim 13, Su teaches the UE as claimed in claim 11, wherein the UE causes the processor to: 
determine a time slot within a radio frame calculated according to the first paging cycle configuration allocated by the first network entity matching the time slot within a radio frame calculated according to the second paging cycle configuration allocated by the second network entity (Su col 14 lines 8-10 during LTE wakeup on the subframe when CDRX On duration is started, if radio frequency circuitry (e.g., the single radio) is being used by GSM.
Su does not teach
paging time slot calculated according to the first paging cycle configuration and a UE identifier allocated by the first network entity; and 
paging time slot calculated according to the second paging cycle configuration and a UE identifier allocated by the second network entity.
In a similar endeavor, BEALE et al. teach
 paging time slot calculated according to the first paging cycle configuration and a UE identifier allocated by the first network entity (BEALE [0041] Paging signals for a specific UE are transmitted in defined frames (Paging Frames)/sub-frames (Paging Occasions) which for a give UE may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su by incorporating BEALE et al. paging occasion derived from the IMSI by deriving a paging occasion of the first network from the IMSI of the first USIM of the first network and deriving a paging occasion of the second network from the IMSI of the second USIM of the second network to arrive at the invention.
The motivation of doing so would have identified the paging occasions to be monitored by the UE.

Regarding claim 18.    The UE as claimed in claim 11, wherein the UE causes the processor to: determine a time slot within a radio frame calculated according to the first paging cycle configuration allocated by the first network entity matching at least
one-time slot within a time window where time-critical information associated the second network entity is broadcast (Su (87 during LTE wakeup on the subframe when CDRX On duration is started, if radio frequency circuitry (e.g., the single radio) is being used by GSM); and
prioritize reception of paging messages in a time slot corresponding to the paging occasion of first paging cycle configuration (Su col 14 lines 17-19 the radio frequency circuitry may be tuned back to LTE and the PDCCH may be monitored until inactivity timer expires, Su col 2 lines 36-37 the .
Su does not teach
paging time slot calculated according to the first paging cycle configuration and a UE identifier allocated by the first network entity.
In a similar endeavor, BEALE et al. teach
 paging time slot calculated according to the first paging cycle configuration and a UE identifier allocated by the first network entity (BEALE [0041] Paging signals for a specific UE are transmitted in defined frames (Paging Frames)/sub-frames (Paging Occasions) which for a give UE may be derived from the International Mobile Subscriber Identifier (IMSI) of the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su by incorporating BEALE et al. paging occasion derived from the IMSI by deriving a paging occasion of the first network from the IMSI of the first USIM of the first network to arrive at the invention.
The motivation of doing so would have identified the paging occasions to be monitored by the UE.

Regarding claim 19.    The UE as claimed in claim 11, wherein the UE causes the processor to:
during LTE wakeup on the subframe when CDRX On duration is started, if radio frequency circuitry (e.g., the single radio) is being used by GSM); and
prioritize reception of paging messages in a time slot corresponding to the paging occasion of second paging cycle configuration (obvious from Su col 14 lines 17-19 the radio frequency circuitry may be tuned back to LTE and the PDCCH may be monitored until inactivity timer expires, Su col 2 lines 36-37 the UE may perform page decoding of the second RAT at the first time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su. by exchanging the first network entity with the second network entity and exchanging the first paging cycle with the second paging cycle to arrive at the invention.
The motivation of doing so would have received the paging of the second network when the user prioritizes the service offered by the second network.
Su does not teach
paging time slot calculated according to the second paging cycle configuration and a UE identifier allocated by the second network entity.
In a similar endeavor, BEALE et al. teach
Paging signals for a specific UE are transmitted in defined frames (Paging Frames)/sub-frames (Paging Occasions) which for a give UE may be derived from the International Mobile Subscriber Identifier (IMSI) of the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su by incorporating BEALE et al. paging occasion derived from the IMSI by deriving a paging occasion of the second network from the IMSI of the second USIM of the second network to arrive at the invention.
The motivation of doing so would have identified the paging occasions to be monitored by the UE.



Allowable Subject Matter
Claims 5-8, 14-17,  and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the combination of Su and BEALE et al.  teaches the method as claimed in claim 3, but does not teach further comprising:


Regarding claims 6 and 7, they depend from claim 5.

Regarding claim 8, the combination of Su and BEALE et al.  teaches the method as claimed in claim 3, but does not teach
 further comprises:
sending, by the UE to one of the first network entity and the second network entity, assistance information comprising a bitmap corresponding to time slots indicating availability of UE radio frequency circuitry for paging monitoring during respective paging occasions.

Regarding claim 14, the combination of Su and BEALE et al. teaches the UE as claimed in claim 13, wherein the UE causes the processor to:
tune, at a first colliding time slot, a radio frequency circuitry to monitor the paging occasion of the first paging cycle configuration  (Su col 14 lines 17-19 the radio frequency circuitry may be tuned back to LTE and the PDCCH may be monitored until inactivity timer expires) while ignoring the paging the UE may perform page decoding of the second RAT at the first time);
re-tune, at a second colliding time slot, the radio frequency circuitry to monitor the paging occasion of the second paging cycle configuration while ignoring the paging occasion of the first paging cycle configuration (SU col 2 lines 40-41 the UE may perform page decoding of the first RAT at a later time after the first time). 
However, the combination of Su and BEALE et al. does not teach
send a request to change the first paging cycle configuration or the second paging cycle configuration to the first network entity or the second network entity when information about a number of paging message repetitions during a time period over several paging cycles is missing in one of: the first paging cycle configuration and the second paging cycle configuration.

Regarding claim 15 and 16, they depend from claim 14.

Regarding claim 17 the combination of Su and BEALE et al. teaches the UE as claimed in claim 13, but does not teach wherein the UE causes the processor to:
send to one of the first network entity and the second network entity assistance information comprising a bitmap corresponding to time slots indicating availability of UE radio frequency circuitry for paging monitoring during respective paging occasions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/Examiner, Art Unit 2644